



Exhibit 10.6
Conformed through Amendment No. 4, dated as of October 9, 2018


RECEIVABLES SALE AGREEMENT
dated as of May 10, 2002,
AMONG
THE ORIGINATORS
NAMED HEREIN
AND
PDC FUNDING COMPANY, LLC,
as Buyer







--------------------------------------------------------------------------------






RECEIVABLES SALE AGREEMENT
THIS RECEIVABLES SALE AGREEMENT, dated as May 10, 2002, is by and among
Patterson Dental Supply, Inc., a Minnesota corporation (“PDSI”), Webster
Veterinary Supply, Inc., a Minnesota corporation (“Webster” and, together with
PDSI, the “Originators” and each, an “Originator”) and PDC Funding Company, LLC,
a Minnesota limited liability company (“Buyer”). Unless defined elsewhere
herein, capitalized terms used in this Agreement shall have the meanings
assigned to such terms in Exhibit I hereto (or, if not defined in Exhibit I
hereto, the meaning assigned to such term in Exhibit I to the Purchase
Agreement).
PRELIMINARY STATEMENTS
Each Originator now owns, and from time to time hereafter will own, Originated
Receivables. Each Originator wishes to sell and assign to Buyer, and Buyer
wishes to purchase from such Originator, all of such Originator’s right, title
and interest in and to certain of such Originated Receivables, together with the
Related Security and Collections with respect thereto.
Each Originator and Buyer intend the transactions contemplated hereby to be true
sales of the Receivables from such Originator to Buyer, providing Buyer with the
full benefits of ownership of the Receivables, and neither of the Originators
nor Buyer intends these transactions to be, or for any purpose to be
characterized as, loans from Buyer to any Originator.
Following each purchase of Receivables from the Originators, Buyer will sell
Receivables and the associated Related Security and Collections pursuant to that
certain Third Amended and Restated Receivables Purchase Agreement dated as of
December 3, 2010 (as the same may from time to time hereafter be amended,
supplemented, restated or otherwise modified, the “Purchase Agreement”) among
Buyer, as seller, the Servicer (as defined therein), the conduits from time to
time party thereto as “Conduits”, the financial institutions from time to time
party thereto as “Financial Institutions”, the purchaser agents from time to
time party thereto as “Purchaser Agents” and The Bank of Tokyo-Mitsubishi UFJ,
Ltd., New York Branch (as assignee of JPMorgan Chase Bank, N.A.), as agent for
the Conduits and Financial Institutions or any successor agent appointed
pursuant to the terms of the Purchase Agreement (in such capacity, together with
any successors or assigns, the “Agent”).
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
agreements herein contained and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto agree
as follows:





--------------------------------------------------------------------------------





ARTICLE I

AMOUNTS AND TERMS OF THE PURCHASE
Section 1.1    Purchases of Receivables.
(a)    Agreement to Sell and Purchase. (i) Upon the terms and subject to the
conditions set forth herein, each Originator may, at its option from time to
time, sell, assign, transfer and convey to Buyer, without recourse (except to
the extent expressly provided herein), and Buyer may, at its option, purchase
from such Originator, all of Originator’s right, title and interest in, to and
under certain Originated Receivables owned by such Originator, together, in each
case, with all Related Security and Collections with respect thereto. In
connection with the payment of the Purchase Price for any Receivables, Buyer may
request that Originator selling such Receivables deliver, and such Originator
shall deliver, such approvals, opinions, information, reports or documents as
Buyer may reasonably request.
(i)    Not less than two Business Days prior to each date on which any
Originator proposes to sell Originated Receivables to Buyer, such Originator
shall deliver to Buyer (i) a notice that such Originator proposes to sell to
Buyer, on the specified Purchase Date, Originated Receivables, and (ii) an
executed Sale Assignment, to which shall be attached a schedule of the
Originated Receivables to be sold on such Purchase Date, identified at least by
contract number, Obligor and principal amount outstanding as of such Purchase
Date or any other date identified in such Sale Assignment. Effective upon
Buyer’s acceptance of such Sale Assignment, such Originator does hereby sell to
Buyer without recourse (except to the extent expressly provided herein), and
Buyer does hereby purchase or acquire, from such Originator, all of Originator’s
right, title and interest in and to the Originated Receivables identified in
such Sale Assignment. The schedule attached to the first Sale Assignment
delivered pursuant to this Section 1.1(a)(ii) shall be deemed to be Schedule B
to this Agreement (and this Agreement shall be deemed, automatically and without
further action by any Person, supplemented and modified thereby) and each
schedule attached to any Sale Assignment thereafter delivered pursuant to this
Section 1.1(a)(ii) shall be deemed to amend and supplement Schedule B hereto.
Buyer shall be obligated to pay the Purchase Price for the Receivables purchased
hereunder in accordance with Section 1.2.
(b)    It is the intention of the parties hereto that each Purchase of
Receivables made hereunder shall constitute a sale, which sale is absolute and
irrevocable and provides Buyer with the full benefits of ownership of the
Receivables. Except for the Purchase Price Credits owed pursuant to Section 1.3,
each sale of Receivables hereunder is made without recourse to any Originator;
provided, however, that (i) each Originator shall be liable to Buyer for all
representations, warranties, covenants and indemnities made by such Originator
pursuant to the terms of the Transaction Documents to which such Originator is a
party, and (ii) such sale does not constitute and is not intended to result in
an assumption





--------------------------------------------------------------------------------





by Buyer or any assignee thereof of any obligation of any Originator or any
other Person arising in connection with the Receivables, the related Contracts
and/or other Related Security or any other obligations of any Originator. In
view of the intention of the parties hereto that the Purchases of Receivables
made hereunder shall constitute sales of such Receivables rather than loans
secured thereby, each Originator agrees that it will, on or prior to the date
hereof and in accordance with Section 4.1(e)(ii), mark its master data
processing records relating to the Receivables with a legend acceptable to Buyer
and to the Agent (as Buyer’s assignee), evidencing that Buyer has purchased such
Receivables as provided in this Agreement and to note in its financial
statements that its Receivables have been sold to Buyer. Upon the request of
Buyer or the Agent (as Buyer’s assignee), each Originator will execute and file
such financing or continuation statements, or amendments thereto or assignments
thereof, and such other instruments or notices, as may be necessary or
appropriate to perfect and maintain the perfection of Buyer’s ownership interest
in the Receivables and the Related Security and Collections with respect
thereto, or as Buyer or the Agent (as Buyer’s assignee) may reasonably request.
Section 1.2    Payment for the Purchase.
(a)    The Purchase Price for any Purchase of Receivables hereunder shall be
payable in full by Buyer to the Originator of such Receivables in accordance
with Section 1.2(b), and shall be paid to such Originator in the following
manner:
(i)    by delivery of immediately available funds, to the extent of funds made
available to Buyer in connection with its subsequent sale of an interest in such
Receivables to the Purchasers under the Purchase Agreement or other cash on
hand; and
(ii)    the balance, by delivery of the proceeds of a subordinated revolving
loan from such Originator to Buyer (a “Subordinated Loan”) in an amount not to
exceed the least of (A) the remaining unpaid portion of such Purchase Price, (B)
the maximum Subordinated Loan that could be borrowed without rendering Buyer’s
Net Worth less than the Required Capital Amount and (C) the maximum Subordinated
Loan that could be borrowed without rendering the Net Value less than the
aggregate outstanding principal balance of the Subordinated Loans (including the
Subordinated Loan proposed to be made on such date). Each Originator is hereby
authorized by Buyer to endorse on the schedule attached to its Subordinated Note
an appropriate notation evidencing the date and amount of each advance
thereunder, as well as the date of each payment with respect thereto, provided
that the failure to make such notation shall not affect any obligation of Buyer
thereunder.
Subject to the limitations set forth in Section 1.2(a)(ii), each Originator
irrevocably agrees to advance each Subordinated Loan requested by Buyer on or
prior to the Termination Date. The Subordinated Loans shall be evidenced by, and
shall be payable in accordance with the terms and provisions of the Subordinated
Notes and shall be payable solely from funds which Buyer is not required under
the Purchase Agreement to set aside for the benefit of, or otherwise pay over
to, the Purchasers.





--------------------------------------------------------------------------------





(b)    The Purchase Price for each Receivable purchased hereunder shall be due
and payable in full by Buyer to the Originator of such Receivable on the
Purchase Date for such Receivable, provided that settlement of the Purchase
Price between Buyer and each Originator shall be effected on the next occurring
Settlement Date (or, if the Purchase Date is a Settlement Date, on such
Settlement Date). In addition, increases or decreases in the amount owing under
the Subordinated Notes made pursuant to Section 1.2(a) shall be deemed to have
occurred and shall be effective as of the next Settlement Date to occur after
such increase or decrease.
Section 1.3    Purchase Price Credit Adjustments. If on any day:
(a)    the Outstanding Balance of a Receivable is:
(i)    reduced as a result of any defective or rejected or returned goods or
services, any discount or any adjustment or otherwise by the Originator of such
Receivable (other than cash Collections on account of the Receivables),
(ii)    reduced or canceled as a result of a setoff in respect of any claim by
any Person (whether such claim arises out of the same or a related transaction
or an unrelated transaction), or
(b)    any of the representations and warranties set forth in Article II are not
true when made or deemed made with respect to any Receivable, or
(c)    the Related Equipment for any Receivable is Repossessed and sold for less
than the fair market value of such Related Equipment,
then, in such event, Buyer shall be entitled to a credit (each, a “Purchase
Price Credit”) against the Purchase Price otherwise payable hereunder to the
Originator of such Receivable equal to (i) in the case of clause (a) above, the
amount of such reduction or cancellation, (ii) in the case of clause (b) above,
the Outstanding Balance of such Receivable and in the case of clause (c) above,
the difference between the fair market value of the Repossessed Related
Equipment and the gross proceeds received upon the sale of such Repossessed
Related Equipment. If such Purchase Price Credit exceeds the Purchase Price on
any day, then such Originator shall pay the remaining amount of such Purchase
Price Credit in cash immediately, provided that if the Termination Date has not
occurred, such Originator shall be allowed to deduct the remaining amount of
such Purchase Price Credit from any indebtedness owed to it under such
Originator’s Subordinated Note.
Section 1.4    Payments and Computations, Etc. All amounts to be paid or
deposited by Buyer hereunder shall be paid or deposited in accordance with the
terms hereof on the day when due in immediately available funds to the account
of the applicable Originator as designated from time to time by such Originator
or as otherwise directed by such Originator. In the event that any payment owed
by any Person hereunder becomes due on a day that is not a Business Day, then
such payment shall be made on the next succeeding Business Day. If any Person
fails to pay any amount hereunder when due, such Person agrees to pay, on
demand, the Default Fee in respect thereof until





--------------------------------------------------------------------------------





paid in full; provided, however, that such Default Fee shall not at any time
exceed the maximum rate permitted by applicable law. All computations of
interest payable hereunder shall be made on the basis of a year of 360 days for
the actual number of days (including the first but excluding the last day)
elapsed.





--------------------------------------------------------------------------------





Section 1.5    Transfer of Records.
(a)    In connection with each Purchase of Receivables hereunder, each
Originator hereby sells, transfers, assigns and otherwise conveys to Buyer all
of such Originator’s right and title to and interest in the Records relating to
all Receivables sold hereunder, without the need for any further documentation
in connection with the Purchase. In connection with such transfer, each
Originator hereby grants to each of Buyer, the Agent and the Servicer an
irrevocable, non-exclusive license to use, without royalty or payment of any
kind, all software used by such Originator to account for its Receivables, to
the extent necessary to administer such Receivables, whether such software is
owned by such Originator or is owned by others and used by such Originator under
license agreements with respect thereto, provided that should the consent of any
licensor of such software be required for the grant of the license described
herein, to be effective, such Originator hereby agrees that upon the request of
Buyer (or Buyer’s assignee), such Originator will use its reasonable efforts to
obtain the consent of such third-party licensor. The license granted hereby
shall be irrevocable until the indefeasible payment in full of the Aggregate
Unpaids, and shall terminate on the date this Agreement terminates in accordance
with its terms.
(b)    Each Originator (i) shall take such action requested by Buyer and/or the
Agent (as Buyer’s assignee), from time to time hereafter, that may be necessary
or appropriate to ensure that Buyer and its assigns under the Purchase Agreement
have an enforceable ownership interest in the Records relating to the
Receivables purchased from such Originator hereunder, and (ii) shall use its
reasonable efforts to ensure that Buyer, the Agent and the Servicer each has an
enforceable right (whether by license or sublicense or otherwise) to use all of
the computer software used to account for the Receivables and/or to recreate
such Records.
Section 1.6    Characterization. If, notwithstanding the intention of the
parties expressed in Section 1.1(b), any sale by any Originator to Buyer of
Receivables hereunder shall be characterized as a secured loan and not a sale or
such sale shall for any reason be ineffective or unenforceable, then this
Agreement shall be deemed to constitute a security agreement under the UCC and
other applicable law. For this purpose and without being in derogation of the
parties’ intention that the sale of Receivables hereunder shall constitute a
true sale thereof, each Originator hereby grants to Buyer a duly perfected
security interest in all of such Originator’s right, title and interest in, to
and under all Receivables now existing and hereafter arising, all Collections
and Related Security with respect thereto, each Lock-Box, P.O. Box and
Collection Account, all other rights and payments relating to such Originator’s
Receivables and all proceeds of the foregoing to secure the prompt and complete
payment of a loan deemed to have been made in an amount equal to the aggregate
Purchase Price of the Receivables together with all other obligations of such
Originator hereunder, which security interest shall be prior to all other
Adverse Claims thereto. Buyer and its assigns shall have, in addition to the
rights and remedies which they may have under this Agreement, all other rights
and remedies provided to a secured creditor under the UCC and other applicable
law, which rights and remedies shall be cumulative.





--------------------------------------------------------------------------------





ARTICLE II    

REPRESENTATIONS AND WARRANTIES
Section 2.1    Representations and Warranties of Originator. Each Originator
hereby represents and warrants to Buyer on the date hereof and on the date of
each Purchase that:
(a)    Corporate Existence and Power. Such Originator is a corporation, duly
organized and validly existing and in good standing under the laws of its state
of incorporation. Each such Originator is duly qualified to do business and is
in good standing as a foreign corporation, and has and holds all corporate power
and all governmental licenses, authorizations, consents and approvals required
to carry on its business in each jurisdiction in which its business is
conducted, except where the failure to be so qualified or to have and hold such
governmental licenses, authorizations, consents and approvals could not
reasonably be expected to have a Material Adverse Effect.
(b)    Power and Authority; Due Authorization, Execution and Delivery. The
execution and delivery by such Originator of this Agreement and each other
Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder and such Originator’s use of the proceeds
of each Purchase from such Originator made hereunder, are within its corporate
powers and authority, and have been duly authorized by all necessary corporate
action on its part. This Agreement and each other Transaction Document to which
such Originator is a party has been duly executed and delivered by such
Originator.
(c)    No Conflict. The execution and delivery by such Originator of this
Agreement and each other Transaction Document to which it is a party, and the
performance of its obligations hereunder and thereunder do not contravene or
violate (i) its certificate or articles of incorporation or by-laws (or
equivalent organizational documents) or any shareholder agreements, voting
trusts or similar arrangements applicable to any of its authorized shares, (ii)
any law, rule or regulation applicable to it, (iii) any restrictions under any
agreement, contract or instrument to which it is a party or by which it or any
of its property is bound, or (iv) any order, writ, judgment, award, injunction
or decree binding on or affecting it or its property, and do not result in the
creation or imposition of any Adverse Claim on assets of such Originator or its
Subsidiaries (except as created hereunder). No transaction contemplated hereby
requires compliance with any bulk sales act or similar law.
(d)    Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by such Originator of this
Agreement and each other Transaction Document to which it is a party and the
performance of its obligations hereunder and thereunder.
(e)    Actions, Suits. There are no actions, suits or proceedings pending, or to
the best of such Originator’s knowledge, threatened, against or affecting such





--------------------------------------------------------------------------------





Originator, or any of its properties, in or before any court, arbitrator or
other body, that could reasonably be expected to have a Material Adverse Effect.
Such Originator is not in default with respect to any order of any court,
arbitrator or governmental body.
(f)    Binding Effect. This Agreement and each other Transaction Document to
which such Originator is a party constitute the legal, valid and binding
obligations of such Originator enforceable against such Originator in accordance
with their respective terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).
(g)    Accuracy of Information. All information heretofore furnished by such
Originator or any of its Affiliates to Buyer (or its assigns) for purposes of or
in connection with this Agreement, any of the other Transaction Documents or any
transaction contemplated hereby or thereby is, and all such information
hereafter furnished by such Originator or any of its Affiliates to Buyer (or its
assigns) will be, true and accurate in every material respect on the date such
information is stated or certified and does not and will not contain any
material misstatement of fact or omit to state a material fact or any fact
necessary to make the statements contained therein not materially misleading.
(h)    Use of Proceeds. No proceeds of any Purchase hereunder will be used (i)
for a purpose that violates, or would be inconsistent with, any law, rule or
regulation applicable to such Originator or (ii) to acquire any security in any
transaction which is subject to Section 12, 13 or 14 of the Securities Exchange
Act of 1934, as amended.
(i)    Good Title. Immediately prior to each Purchase hereunder, such Originator
(i) is the legal and beneficial owner of the Receivables to be sold by such
Originator hereunder, and (ii) is the legal and beneficial owner of the Related
Security with respect thereto or possesses a valid and perfected security
interest therein, in each case, free and clear of any Adverse Claim, except as
created by the Transaction Documents. There have been duly filed all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect such
Originator’s ownership interest in each Receivable, its Collections and the
Related Security.
(j)    Perfection. This Agreement, together with the filing of the financing
statements contemplated hereby and the executed Sale Assignments, is effective
to transfer to Buyer (and Buyer shall acquire from such Originator) (i) legal
and equitable title to, with the right to sell and encumber, each Receivable
existing or hereafter arising, together with the Collections with respect
thereto, and (ii) all of such Originator’s right, title and interest in the
Related Security associated with each Receivable, in each case, free and clear
of any Adverse Claim, except as created by the Transactions Documents. There
have been duly filed all financing statements or other similar instruments or
documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect Buyer’s ownership interest in the Receivables, the
Related Security and the Collections.





--------------------------------------------------------------------------------





(k)    Jurisdiction of Organization; Places of Business; etc. Exhibit II
correctly sets forth such Originator’s legal name, jurisdiction of organization,
Federal Employer’s Identification Number and State Organizational Identification
Number. Such Originator’s principal places of business and chief executive
office and the offices where it keeps all of its Records are located at the
address(es) listed on Exhibit II or such other locations of which Buyer has been
notified in accordance with Section 4.2(a) in jurisdictions where all action
required by Section 4.1(g) or Section 7.3(a) has been taken and completed. Such
Originator has not, within the period of one year prior to the date hereof, (i)
changed the location of its principal place of business or chief executive
office or, except as set forth on Exhibit II, its organizational structure, (ii)
changed its legal name, (iii) except as set forth on Exhibit II, become a “new
debtor” (within the meaning of Section 9-102(a)(56) of the UCC in effect in the
State of Minnesota) or (iv) changed its jurisdiction of organization. Such
Originator is a “registered organization” (within the meaning of Section 9-102
of the UCC as in effect in the State of Minnesota).
(l)    Collections. The conditions and requirements set forth in Section 4.1(i)
have at all times been satisfied and duly performed. The names and addresses of
all Collection Banks, together with the account numbers of the Collection
Accounts at each Collection Bank and the post office box number of each Lock-Box
or P.O. Box, are listed on Exhibit III or have been provided to Buyer (or its
assigns) in a written notice that complies with Section 4.2(b). Such Originator
has not granted any Person, other than Buyer (and its assigns) dominion and
control or “control” (within the meaning of Section 9-104 of the UCC of all
applicable jurisdictions) of any Lock-Box, P.O. Box or Collection Account, or
the right to take dominion and control or “control” (within the meaning of
Section 9-104 of the UCC of all applicable jurisdictions) of any such Lock-Box,
P.O. Box or Collection Account at a future time or upon the occurrence of a
future event. Such Originator has taken all steps necessary to ensure that Buyer
(or its assigns) has “control” (within the meaning of Section 9-104 of the UCC
of all applicable jurisdictions) over all Collection Accounts. Such Originator
has the ability to identify, within one Business Day of deposit, all amounts
that are deposited to any First-Tier Account as constituting Collections or
non-Collections.
(m)    Material Adverse Effect. Since January 26, 2002, no event has occurred
that would have a Material Adverse Effect.
(n)    Names. In the past five (5) years, such Originator has not used any
corporate or other names, trade names or assumed names other than as listed on
Exhibit II.
(o)    Ownership of Buyer. PDCo owns 100% of the issued and outstanding
membership units of Buyer, free and clear of any Adverse Claim. Such membership
units are validly issued, fully paid and nonassessable, and there are no
options, warrants or other rights to acquire securities of Buyer.
(p)    Not a Holding Company or an Investment Company. Such Originator is not a
“holding company” or a “subsidiary holding company” of a “holding company”
within the meaning of the Public Utility Holding Company Act of 1935, as
amended,





--------------------------------------------------------------------------------





or any successor statute. Such Originator is not and, after giving effect to the
transactions contemplated hereby, will not be required to be registered as, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or any successor statute.
(q)    Compliance with Law. Such Originator has complied in all respects with
all applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, except where the failure to so
comply could not reasonably be expected to have a Material Adverse Effect. Each
Receivable, together with any Contract related thereto, does not contravene any
laws, rules or regulations applicable thereto (including, without limitation,
laws, rules and regulations relating to truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy), and no part of such Contract is in violation of any such law, rule
or regulation.
(r)    Compliance with Credit and Collection Policies. Such Originator has
complied in all material respects with such Originator’s Credit and Collection
Policy with regard to each Receivable and any related Contract, and has not made
any material change to such Credit and Collection Policy, except such material
change as to which Buyer (or its assigns) has been notified in accordance with
Section 4.1(a)(vii).
(s)    Payments to Originator. With respect to each Receivable transferred to
Buyer by such Originator hereunder, the Purchase Price received by such
Originator constitutes reasonably equivalent value in consideration therefor and
such transfer was not made for or on account of an antecedent debt. No transfer
by such Originator of any Receivable hereunder is or may be voidable under any
section of the Federal Bankruptcy Code.
(t)    Enforceability of Contracts. Each Contract with respect to each
Receivable sold by such Originator hereunder is effective to create, and has
created, a legal, valid and binding obligation of the related Obligor to pay the
Outstanding Balance of the Receivable created thereunder and any accrued
interest thereon, enforceable against the Obligor in accordance with its terms,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).
(u)    Eligible Receivables. Each Receivable sold by such Originator hereunder
and included at any time in the Net Portfolio Balance as an Eligible Receivable
was, on its Purchase Date, an Eligible Receivable.
(v)    Accounting. The manner in which such Originator accounts for the
transactions contemplated by this Agreement does not jeopardize the
characterization of the transactions contemplated herein as being true sales.
(w)    No Adverse Selection. To the extent that such Originator has retained
Originated Receivables that would be Eligible Receivables but which have not





--------------------------------------------------------------------------------





been transferred to Buyer hereunder, such Originator has not selected those
Originated receivables to be transferred hereunder in any manner that materially
adversely affects Buyer.





--------------------------------------------------------------------------------





ARTICLE III    

CONDITIONS OF PURCHASE
Section 3.1    Conditions Precedent to Purchase. The initial Purchase under this
Agreement is subject to the conditions precedent that (a) Buyer shall have
received on or before the date of such Purchase those documents listed on
Schedule A and (b) all of the conditions precedent to the initial Incremental
Purchase under the Purchase Agreement shall have been satisfied or waived in
accordance with the terms thereof.
Section 3.2    Conditions Precedent to Subsequent Payments. Buyer’s obligation
to pay for Receivables on any Purchase Date shall be subject to the further
conditions precedent that (a) the Facility Termination Date shall not have
occurred; (b) Buyer (or its assigns) shall have received the notice required
pursuant to Section 1.1(a)(ii), an executed Sale Assignment and such other
approvals, opinions or documents as it may reasonably request and (c) on the
Purchase Date for such Receivables, the following statements shall be true (and
acceptance of the proceeds by any Originator of any payment for such Receivable
shall be deemed a representation and warranty by such Originator that such
statements are then true):
(i)    the representations and warranties of such Originator set forth in
Article II are true and correct on and as of such Purchase Date (and after
giving effect to the Purchase consummated thereon) as though made on and as of
such date; and
(ii)    no event has occurred and is continuing that will constitute a
Termination Event or a Potential Termination Event.
Notwithstanding the foregoing conditions precedent, upon payment of the Purchase
Price for any Receivable (whether by payment of cash, through an increase in the
amounts outstanding under the Subordinated Notes and/or by offset of amounts
owed to Buyer), title to such Receivable and the Related Security and
Collections with respect thereto shall vest in Buyer, whether or not the
conditions precedent to Buyer’s obligation to pay for such Receivable were in
fact satisfied. The failure of any Originator to satisfy any of the foregoing
conditions precedent, however, shall give rise to a right of Buyer to rescind
the related purchase and direct such Originator to pay to Buyer an amount equal
to the Purchase Price that shall have been paid with respect to any Receivables
related thereto.
ARTICLE IV    

COVENANTS
Section 4.1    Affirmative Covenants of the Originators. Until the date on which
this Agreement terminates in accordance with its terms, each Originator hereby
covenants as set forth below:





--------------------------------------------------------------------------------





(a)    Financial Reporting. Such Originator will maintain, for itself and each
of its Subsidiaries, a system of accounting established and administered in
accordance with GAAP, and furnish to Buyer (and its assigns):
(i)    Annual Reporting. Within 90 days after the close of each of its fiscal
years, audited, unqualified consolidated financial statements (which shall
include balance sheets, statements of income and retained earnings and a
statement of cash flows) for PDCo and its consolidated Subsidiaries for such
fiscal year certified in a manner acceptable to Buyer (or its assigns) by
independent public accountants acceptable to Buyer (or its assigns). Delivery
within the time period specified above of PDCo’s annual report on Form 10-K for
such fiscal year (together with PDCo’s annual report to shareholders, if any,
prepared pursuant to Rule 14a-3 under the Securities Exchange Act of 1934, as
amended) prepared in accordance with the requirements therefor and filed with
the Securities and Exchange Commission, shall be deemed to satisfy the
requirements of this Section 4.1(a)(i), provided, that the report of the
independent public accounts contained therein is acceptable to the Agent.
(ii)    Quarterly Reporting. Within 45 days after the close of the first three
(3) quarterly periods of each of its fiscal years, balance sheets of PDCo as at
the close of each such period and statements of income and retained earnings and
a statement of cash flows for PDCo for the period from the beginning of such
fiscal year to the end of such quarter, all certified by its chief financial
officer. Delivery within the time period specified above of PDCo’s quarterly
report on Form 10-Q for such fiscal quarter prepared in accordance with the
requirements therefor and filed with the Securities and Exchange Commission
shall be deemed to satisfy the requirements of this Section 4.1(a)(ii).
(iii)    Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit IV
signed by such Originator’s Authorized Officer and dated the date of such annual
financial statement or such quarterly financial statement, as the case may be.
(iv)    Shareholder Statements and Reports. Promptly upon the furnishing thereof
to the shareholders of PDCo or such Originator, copies of all financial
statements, reports and proxy statements so furnished.
(v)    S.E.C. Filings. Promptly upon the filing thereof, copies of all
registration statements and annual, quarterly, monthly or other regular reports
which PDCo or such Originator or any of their respective Subsidiaries files with
the Securities and Exchange Commission.
(vi)    Copies of Notices. Promptly upon its receipt of any notice, request for
consent, financial statements, certification, report or other communication
under or in connection with any Transaction Document from any Person other than
Buyer, the Agent, any Purchaser Agent (so long as the Agent is copied





--------------------------------------------------------------------------------





on such communication) or any Purchaser (so long as each other Purchaser is
copied on such communication), copies of the same.
(vii)    Change in Credit and Collection Policies. At least thirty (30) days
prior to the effectiveness of any material change in or material amendment to
such Originator’s Credit and Collection Policy, a copy of such Originator’s
Credit and Collection Policy then in effect and a notice (A) indicating such
change or amendment, and (B) if such proposed change or amendment would be
reasonably likely to adversely affect the collectibility of the Receivables of
such Originator or decrease the credit quality of any newly created Receivables
of such Originator, requesting Buyer’s consent thereto.
(viii)    Other Information. Promptly, from time to time, such other
information, documents, records or reports relating to the Receivables or the
condition or operations, financial or otherwise, of such Originator as Buyer (or
its assigns) may from time to time reasonably request in order to protect the
interests of Buyer (and its assigns) under or as contemplated by this Agreement.
(b)    Notices. Such Originator will notify the Buyer (or its assigns) in
writing of any of the following promptly upon learning of the occurrence
thereof, describing the same and, if applicable, the steps being taken with
respect thereto:
(i)    Termination Events or Potential Termination Events. The occurrence of
each Termination Event and each Potential Termination Event, by a statement of
an Authorized Officer of such Originator.
(ii)    Judgment and Proceedings. (1) The entry of any judgment or decree
against such Originator or any of its Subsidiaries if the aggregate amount of
all judgments and decrees then outstanding exceeds $1,000,000, and (2) the
institution of any litigation, arbitration proceeding or governmental proceeding
against such Originator that, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.
(iii)    Material Adverse Effect. The occurrence of any event or condition that
has had, or could reasonably be expected to have, a Material Adverse Effect.
(iv)    Defaults Under Other Agreements. The occurrence of a default or an event
of default under any other financing arrangement pursuant to which such
Originator is a debtor or an obligor.
(v)    Downgrade of PDCo or an Originator. Any downgrade in the rating of any
Indebtedness of PDCo or any Originator by Standard & Poor’s Ratings Services or
by Moody’s Investors Service, Inc., setting forth the Indebtedness affected and
the nature of such change.





--------------------------------------------------------------------------------





(c)    Compliance with Laws and Preservation of Corporate Existence. Such
Originator will comply in all respects with all applicable laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject, except where the failure to so comply could not reasonably be
expected to have a Material Adverse Effect. Such Originator will preserve and
maintain its corporate existence, rights, franchises and privileges in the
jurisdiction of its incorporation, and qualify and remain qualified in good
standing as a foreign corporation in each jurisdiction where its business is
conducted, except where the failure to so preserve and maintain any such rights,
franchises or privileges or to so qualify could not reasonably be expected to
have a Material Adverse Effect.
(d)    Audits. Such Originator will furnish to Buyer (or its assigns) from time
to time such information with respect to it and the Receivables as Buyer (or its
assigns) may reasonably request. Such Originator will, from time to time during
regular business hours as requested by Buyer (or its assigns), upon reasonable
notice and at the sole cost of such Originator, permit Buyer (or its assigns) or
their respective agents or representatives, (i) to examine and make copies of
and abstracts from all Records in the possession or under the control of such
Originator relating to the Receivables of such Originator and the Related
Security, including, without limitation, the related Contracts, and (ii) to
visit the offices and properties of such Originator for the purpose of examining
such materials described in clause (i) above, and to discuss matters relating to
such Originator’s financial condition or the Receivables of such Originator and
the Related Security or such Originator’s performance under any of the
Transaction Documents or such Originator’s performance under the Contracts and,
in each case, with any of the officers or employees of such Originator having
knowledge of such matters.
(e)    Keeping and Marking of Records and Books.
(i)    Such Originator will maintain and implement administrative and operating
procedures (including, without limitation, an ability to recreate records
evidencing Receivables in the event of the destruction of the originals
thereof), and keep and maintain all documents, books, records and other
information reasonably necessary or advisable for the collection of all
Receivables (including, without limitation, records adequate to permit the
immediate identification of each new Receivable and all Collections of and
adjustments to each existing Receivable). Such Originator will give Buyer (or
its assigns) notice of any material change in the administrative and operating
procedures referred to in the previous sentence.
(ii)    Such Originator will (A) on or prior to the date hereof, mark its master
data processing records and other books and records relating to the Receivables
of such Originator with a legend, acceptable to Buyer (or its assigns),
describing Buyer’s ownership interests in the Receivables and further describing
the Asset Portfolio of the Agent (on behalf of the Purchasers) under the
Purchase Agreement and (B) upon the request of Buyer (or its assigns), (x) mark
each Contract with a legend describing Buyer’s ownership interests in the
Receivables of such





--------------------------------------------------------------------------------





Originator and further describing the Asset Portfolio of the Agent (on behalf of
the Purchasers) and (y) deliver to Buyer (or its assigns) all Contracts
(including, without limitation, all multiple originals of any such Contract)
relating to the Receivables.
(f)    Compliance with Contracts and Credit and Collection Policies. Such
Originator will timely and fully (i) perform and comply with all provisions,
covenants and other promises required to be observed by it under the Contracts
related to the Receivables of such Originator and (ii) comply in all respects
with the Credit and Collection Policy in regard to each Receivable and the
related Contract.
(g)    Ownership. Such Originator will take all necessary action to establish
and maintain, irrevocably in Buyer, (A) legal and equitable title to the
Receivables of such Originator and the Collections and (B) all of such
Originator’s right, title and interest in the Related Security associated with
the Receivables of such Originator, in each case, free and clear of any Adverse
Claims other than Adverse Claims in favor of Buyer (and its assigns) (including,
without limitation, the filing of all financing statements or other similar
instruments or documents necessary under the UCC (or any comparable law) of all
appropriate jurisdictions to perfect Buyer’s interest in such Receivables,
Related Security and Collections and such other action to perfect, protect or
more fully evidence the interest of Buyer as Buyer (or its assigns) may
reasonably request).
(h)    Purchasers’ Reliance. Each Originator acknowledges that the Agent, the
Purchaser Agents and the Purchasers are entering into the transactions
contemplated by the Purchase Agreement in reliance upon Buyer’s identity as a
legal entity that is separate from such Originator and any Affiliates thereof.
Therefore, from and after the date of execution and delivery of this Agreement,
such Originator will take all reasonable steps including, without limitation,
all steps that Buyer or any assignee of Buyer may from time to time reasonably
request to maintain Buyer’s identity as a separate legal entity and to make it
manifest to third parties that Buyer is an entity with assets and liabilities
distinct from those of such Originator and any Affiliates thereof and not just a
division of such Originator or any such Affiliate. Without limiting the
generality of the foregoing and in addition to the other covenants set forth
herein, such Originator (i) will not hold itself out to third parties as liable
for the debts of Buyer nor purport to own the Receivables and other assets
acquired by Buyer, (ii) will take all other actions necessary on its part to
ensure that Buyer is at all times in compliance with the covenants set forth in
Section 7.1(i) of the Purchase Agreement and (iii) will cause all tax
liabilities arising in connection with the transactions contemplated herein or
otherwise to be allocated between such Originator and Buyer on an arm’s-length
basis and in a manner consistent with the procedures set forth in U.S. Treasury
Regulations “1.1502- 33(d) and 1.1552-1.
(i)    Collections. Such Originator will cause (1) all items from all P.O. Boxes
to be processed and deposited into a Collection Account within 1 Business Day
after receipt in a P.O. Box, all ACH Receipts to be deposited immediately to a
Collection Account and all proceeds from all Lock-Boxes to be directly deposited
by a Collection Bank into a Collection Account, (2) all Collections deposited to
any First-Tier Account to be





--------------------------------------------------------------------------------





electronically swept or otherwise transferred to the Second-Tier Account within
1 Business Day after deposit to such First-Tier Account, and (3) each Lock-Box,
P.O. Box and Collection Account to be subject at all times to a Collection
Account Agreement that is in full force and effect. In the event any payments
relating to Receivables are remitted directly to such Originator or any
Affiliate of such Originator, such Originator will remit such payments (or will
cause all such payments to be remitted) directly to a Collection Bank for
deposit into a Collection Account within one (1) Business Day following receipt
thereof and, at all times prior to such remittance, such Originator will itself
hold such payments or, if applicable, will cause such payments to be held, in
trust for the exclusive benefit of Buyer and its assigns. Such Originator will
transfer exclusive ownership, dominion and control (including “control” within
the meaning of Section 9-104 of the UCC of all applicable jurisdictions) of each
Lock-Box, P.O. Box and Collection Account to Buyer and will not grant the right
to take dominion and control or grant “control” (within the meaning of Section
9-104 of the UCC of all applicable jurisdictions) of any Lock-Box, P.O. Box or
Collection Account at a future time or upon the occurrence of a future event to
any Person, except to Buyer (or its assigns) as contemplated by this Agreement
and the Purchase Agreement.
(j)    Taxes. Such Originator will file all tax returns and reports required by
law to be filed by it and promptly pay all taxes and governmental charges at any
time owing. Such Originator will pay when due any taxes payable in connection
with the Receivables of such Originator, exclusive of taxes on or measured by
income or gross receipts of Buyer and its assigns.
(k)    Insurance. Such Originator will maintain in effect, or cause to be
maintained in effect, at such Originator’s own expense, such casualty and
liability insurance as such Originator deems appropriate in its good faith
business judgment. Buyer and the Agent, for the benefit of the Purchasers, shall
be named as additional insureds with respect to all such liability insurance
maintained by such Originator. Such Originator will pay, or cause to be paid,
the premiums therefor and deliver to Buyer and the Agent evidence satisfactory
to Buyer and the Agent of such insurance coverage. Copies of each policy shall
be furnished to Buyer, the Agent and any Purchaser in certificated form upon
Buyer’s, the Agent’s or such Purchaser’s request.
Section 4.2    Negative Covenants of the Originators. Until the date on which
this Agreement terminates in accordance with its terms, each Originator hereby
covenants that:
(a)    Name Change, Jurisdiction of Organization, Offices and Books of Account.
Such Originator will not change its name, jurisdiction of organization,
identity, corporate or other organizational structure (within the meaning of
Sections 9-503 and/or 9-507 of the UCC of all applicable jurisdictions) or
relocate its chief executive office, principal place of business or any office
where Records are kept unless it shall have: (i)    given Buyer (or its assigns)
at least forty-five(45) days’ prior written notice thereof and (ii) delivered to
Buyer (or its assigns) all financing statements, instruments and other documents
requested by Buyer (or its assigns) in connection with such change or relocation
acceptable to the Agent.





--------------------------------------------------------------------------------





(b)    Change in Payment Instructions to Obligors. Such Originator will not add
or terminate any bank as a Collection Bank, or make any change in the
instructions to Obligors regarding payments to be made to any Lock-Box, P.O. Box
or Collection Account, unless Buyer (or its assigns) shall have received, at
least ten (10) days before the proposed effective date therefor, (i) written
notice of such addition, termination or change and (ii) with respect to the
addition of a Collection Bank or a Collection Account, P.O. Box or Lock-Box, an
executed Collection Account Agreement with respect to the new Collection Account
or Lock-Box or P.O. Box; provided, however, that such Originator may make
changes in instructions to Obligors regarding payments if such new instructions
require such Obligor to make payments to another existing Collection Account.
(c)    Modifications to Contracts and Credit and Collection Policy. Such
Originator will not make any change to its Credit and Collection Policy that
could adversely affect the collectibility of the Receivables of such Originator,
or decrease the credit quality of any newly created Receivables of such
Originator. Except as otherwise permitted in its capacity as sub-Servicer
pursuant to Article VIII of the Purchase Agreement, such Originator will not
extend, amend or otherwise modify the terms of any Receivable or the Contract
related thereto other than in accordance with such Originator’s Credit and
Collection Policy.
(d)    Sales, Liens. Such Originator will not sell, assign (by operation of law
or otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Receivable of
such Originator or any Related Security or Collections, or upon or with respect
to the Contract under which any Receivable of such Originator arises, or any
Lock-Box, P.O. Box or Collection Account, or assign any right to receive income
with respect thereto (other than, in each case, the creation of the interests
therein in favor of Buyer provided for herein), and such Originator will defend
the right, title and interest of Buyer in, to and under any of the foregoing
property, against all claims of third parties claiming through or under such
Originator. Such Originator shall not create or suffer to exist any mortgage,
pledge, security interest, encumbrance, lien, charge or other similar
arrangement on any of its inventory the financing or lease of which gives rise
to any Receivable of such Originator.
(e)    No Adverse Selection. To the extent that such Originator has retained
Originated Receivables that would be Eligible Receivables but which have not
been transferred to Buyer hereunder, such Originator will not select those
Originated Receivables to be transferred hereunder in any manner that materially
adversely affects Buyer.
(f)    Accounting for Purchase. Such Originator will not, and will not permit
any Affiliate to, account for or treat (whether in financial statements or
otherwise) the transactions contemplated hereby in any manner other than the
sale of the Receivables of such Originator and the Related Security by such
Originator to Buyer or in any other respect account for or treat the
transactions contemplated hereby in any manner





--------------------------------------------------------------------------------





other than as a sale of the Receivables of such Originator and the Related
Security by such Originator to Buyer except to the extent that such transactions
are not recognized on account of consolidated financial reporting in accordance
with GAAP.
(g)    Collections. Such Originator will not deposit or otherwise credit, or
cause or permit to be so deposited or credited, to the Second-Tier Account, cash
or cash proceeds other than Collections. Such Originator will not deposit or
otherwise credit, or cause or permit to be so deposited or credited, any
Collections or proceeds thereof to any lock-box account or to any other account
not covered by a Collection Account Agreement.
ARTICLE V    

TERMINATION EVENTS
Section 5.1    Termination Events. The occurrence of any one or more of the
following events shall constitute a “Termination Event”:
(a)    Originator shall fail (i)to make any payment or deposit required
hereunder when due, or (ii) to perform or observe any term, covenant or
agreement hereunder (other than as referred to in clause (i) of this paragraph
(a)) or any other Transaction Document to which it is a party and such failure
shall continue for seven (7) consecutive Business Days.
(b)    Any representation, warranty, certification or statement made by any
Originator in this Agreement, any other Transaction Document to which it is a
party or in any other document delivered pursuant hereto or thereto shall prove
to have been incorrect in any material respect when made or deemed made.
(c)    Failure of any Originator to pay any Indebtedness when due in excess of
$1,000,000; or the default by such Originator in the performance of any term,
provision or condition contained in any agreement under which any such
Indebtedness was created or is governed, the effect of which is to cause, or to
permit the holder or holders of such Indebtedness to cause, such Indebtedness to
become due prior to its stated maturity; or any such Indebtedness of such
Originator shall be declared to be due and payable or required to be prepaid
(other than by a regularly scheduled payment) prior to the date of maturity
thereof.
(d)    (i) Any Originator or any of its Subsidiaries shall generally not pay its
debts as such debts become due or shall admit in writing its inability to pay
its debts generally or shall make a general assignment for the benefit of
creditors; or (ii) any proceeding shall be instituted by or against any
Originator or any of its Subsidiaries seeking to adjudicate it bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or any substantial part of its property
and, solely in the case of a proceeding instituted against





--------------------------------------------------------------------------------





(and not by) such Originator, such proceeding is not dismissed within 60 days;
or (iii) any Originator or any of its Subsidiaries shall take any corporate
action to authorize any of the actions set forth in the foregoing clauses (i) or
(ii) of this subsection (d).
(e)    A Change of Control shall occur.
(f)    One or more final judgments for the payment of money in an amount in
excess of $1,000,000, individually or in the aggregate, shall be entered against
any Originator on claims not covered by insurance or as to which the insurance
carrier has denied its responsibility, and such judgment shall continue
unsatisfied and in effect for fifteen (15) consecutive days without a stay of
execution.
Section 5.2    Remedies. Upon the occurrence and during the continuation of a
Termination Event, Buyer may take any of the following actions: (i) declare the
Termination Date to have occurred, whereupon the Termination Date shall
forthwith occur, without demand, protest or further notice of any kind, all of
which are hereby expressly waived by each Originator; provided, however, that
upon the occurrence of a Termination Event described in Section 5.1(d), or of an
actual or deemed entry of an order for relief with respect to any Originator
under the Federal Bankruptcy Code or under any other applicable bankruptcy,
insolvency, arrangement, moratorium or similar laws of any other jurisdiction
(foreign or domestic), the Termination Date shall automatically occur, without
demand, protest or any notice of any kind, all of which are hereby expressly
waived by each Originator and (ii) to the fullest extent permitted by applicable
law, declare that the Default Fee shall accrue with respect to any amounts then
due and owing by each Originator to Buyer. The aforementioned rights and
remedies shall be without limitation and shall be in addition to all other
rights and remedies of Buyer and its assigns otherwise available under any other
provision of this Agreement, by operation of law, at equity or otherwise, all of
which are hereby expressly preserved, including, without limitation, all rights
and remedies provided under the UCC, all of which rights shall be cumulative.
ARTICLE VI    

INDEMNIFICATION
Section 6.1    Indemnities by the Originators. Without limiting any other rights
that Buyer may have hereunder or under applicable law, each Originator hereby
agrees to indemnify (and pay upon demand to) Buyer and its assigns (and their
respective Affiliates), officers, directors, agents and employees (each an
“Indemnified Party”) from and against any and all damages, losses, claims,
taxes, liabilities, costs, expenses and for all other amounts payable, including
reasonable attorneys’ fees (which attorneys may be employees of Buyer or any
such assign) and disbursements (all of the foregoing being collectively referred
to as “Indemnified Amounts”) awarded against or incurred by any of them arising
out of or as a result of this Agreement, or the use of proceeds of any purchase
hereunder, or the acquisition, funding or ownership either directly or
indirectly, by Buyer of an interest in the Receivables, or any Receivable or any
Contract or Related Security, or any action or inaction of such Originator,
excluding, however:





--------------------------------------------------------------------------------





(a)    Indemnified Amounts to the extent a final judgment of a court of
competent jurisdiction holds that such Indemnified Amounts resulted from gross
negligence or willful misconduct on the part of the Indemnified Party seeking
indemnification;
(b)    Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor; or
(c)    taxes imposed by the jurisdiction in which such Indemnified Party’s
principal executive office is located, on or measured by the overall net income
of such Indemnified Party to the extent that the computation of such taxes is
consistent with the characterization for income tax purposes of the acquisition
by the Purchasers of Asset Portfolio under the Purchase Agreement as a loan or
loans by the Purchasers to Buyer secured by, among other things, the
Receivables, the Related Security and the Collections;
provided, however, that nothing contained in this sentence shall limit the
liability of any Originator or limit the recourse of Buyer to any Originator for
amounts otherwise specifically provided to be paid by such Originator under the
terms of this Agreement. Without limiting the generality of the foregoing
indemnification, each Originator shall indemnify Buyer for Indemnified Amounts
(including, without limitation, losses in respect of uncollectible receivables,
regardless of whether reimbursement therefor would constitute recourse to
Originator) relating to or resulting from:
(i)    any representation or warranty made by such Originator (or any officers
of such Originator) under or in connection with this Agreement, any other
Transaction Document or any other information or report delivered by such
Originator pursuant hereto or thereto that shall have been false or incorrect
when made or deemed made;
(ii)    the failure by such Originator, to comply with any applicable law, rule
or regulation with respect to any Receivable or Contract related thereto, or the
nonconformity of any Receivable or Contract included therein with any such
applicable law, rule or regulation or any failure of such Originator to keep or
perform any of its obligations, express or implied, with respect to any
Contract;
(iii)    any failure of such Originator to perform its duties, covenants or
other obligations in accordance with the provisions of this Agreement or any
other Transaction Document;
(iv)    any products liability, personal injury or damage, suit or other similar
claim arising out of or in connection with merchandise, insurance or services
that are the subject of any Contract or any Receivable;
(v)    any dispute, claim, offset or defense (other than discharge in bankruptcy
of the Obligor) of the Obligor to the payment of any Receivable of such
Originator (including, without limitation, a defense based on such Receivable or
the related Contract not being a legal, valid and binding obligation of such
Obligor





--------------------------------------------------------------------------------





enforceable against it in accordance with its terms), or any other claim
resulting from the sale of the merchandise or service related to such Receivable
or the furnishing or failure to furnish such merchandise or services;
(vi)    the commingling of Collections of Receivables of such Originator at any
time with other funds;
(vii)    any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document, the transactions contemplated
hereby, the use of the proceeds of any Purchase, the ownership of the
Receivables of such Originator or any other investigation, litigation or
proceeding relating to such Originator in which any Indemnified Party becomes
involved as a result of any of the transactions contemplated hereby;
(viii)    any inability to litigate any claim against any Obligor in respect of
any Receivable of such Originator as a result of such Obligor being immune from
civil and commercial law and suit on the grounds of sovereignty or otherwise
from any legal action, suit or proceeding;
(ix)    any Termination Event described in Section 5.1(d);
(x)    any failure to vest and maintain vested in Buyer, or to transfer to
Buyer, legal and equitable title to, and ownership of, the Receivables of such
Originator and the Collections, and all of such Originator’s right, title and
interest in the Related Security associated with the Receivables of such
Originator, in each case, free and clear of any Adverse Claim;
(xi)    the failure to have filed, or any delay in filing, financing statements
or other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Receivable of such
Originator and the Related Security and Collections with respect thereto, and
the proceeds of any thereof, whether at the time of the Purchase or at any
subsequent time;
(xii)    any action or omission by such Originator which reduces or impairs the
rights of Buyer with respect to any Receivable of such Originator or the value
of any such Receivable;
(xiii)    any attempt by any Person to void the Purchase hereunder under
statutory provisions or common law or equitable action;
(xiv)    the failure of any Receivable of such Originator included in the
calculation of the Net Portfolio Balance as an Eligible Receivable to be an
Eligible Receivable at the time so included; and
(xv)    the Hedging Obligations.





--------------------------------------------------------------------------------





Section 6.2    Other Costs and Expenses. Each Originator shall be jointly and
severally liable for, and shall reimburse Buyer on demand for, all costs and
out-of-pocket expenses in connection with the preparation, negotiation,
arrangement, execution, delivery and administration of this Agreement, the
transactions contemplated hereby and the other documents to be delivered
hereunder. Each Originator shall reimburse Buyer on demand for any and all costs
and expenses of Buyer, if any, including reasonable counsel fees and expenses,
in connection with the enforcement of this Agreement and the other documents
delivered hereunder and in connection with any restructuring or workout of this
Agreement or such documents, or the administration of this Agreement following a
Termination Event.
ARTICLE VII    

MISCELLANEOUS
Section 7.1    Waivers and Amendments.
(a)    No failure or delay on the part of Buyer (or its assigns) in exercising
any power, right or remedy under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right or
remedy preclude any other further exercise thereof or the exercise of any other
power, right or remedy. The rights and remedies herein provided shall be
cumulative and nonexclusive of any rights or remedies provided by law. Any
waiver of this Agreement shall be effective only in the specific instance and
for the specific purpose for which given.
(b)    No provision of this Agreement may be amended, supplemented, modified or
waived except in writing signed by each Originator and Buyer and, to the extent
required under the Purchase Agreement, the Agent and the Purchasers or the
Required Purchasers.
Section 7.2    Notices. All communications and notices provided for hereunder
shall be in writing (including bank wire, telecopy or electronic facsimile
transmission or similar writing) and shall be given to the other parties hereto
at their respective addresses or telecopy numbers set forth on the signature
pages hereof or at such other address or telecopy number as such Person may
hereafter specify for the purpose of notice to each of the other parties hereto.
Each such notice or other communication shall be effective (i) if given by
telecopy, upon the receipt thereof, (ii) if given by mail, three (3) Business
Days after the time such communication is deposited in the mail with first class
postage prepaid or (iii) if given by any other means, when received at the
address specified in this Section 7.2.
Section 7.3    Protection of Ownership Interests of Buyer.
(a)    Each Originator agrees that from time to time, at its expense, it will
promptly execute and deliver all instruments and documents, and take all
actions, that may be necessary or desirable, or that Buyer (or its assigns) may
request, to perfect, protect or more fully evidence the interest of Buyer
hereunder and the Asset Portfolio transferred pursuant to the Purchase
Agreement, or to enable Buyer (or its assigns) to exercise





--------------------------------------------------------------------------------





and enforce their rights and remedies hereunder. Without limiting the foregoing,
each Originator will, upon the request of Buyer (or its assigns), file such
financing or continuation statements, or amendments thereto or assignments
thereof, and execute and file such other instruments and documents, that may be
necessary or desirable, or that Buyer (or its assigns) may reasonably request,
to perfect, protect or evidence such interest of Buyer (or such Asset
Portfolio). At any time, Buyer may, at the applicable Originator’s sole cost and
expense, direct such Originator to notify the Obligors of Receivables of such
Originator of the ownership interests of Buyer under this Agreement and may also
direct that payments of all amounts due or that become due under any or all
Receivables be made directly to Buyer or its designee.
(b)    If any Originator fails to perform any of its obligations hereunder,
Buyer (or its assigns) may (but shall not be required to) perform, or cause
performance of, such obligations, and Buyer’s (or such assigns’) costs and
expenses incurred in connection therewith shall be payable by the Originators as
provided in Section 6.2. Each Originator irrevocably authorizes Buyer (and its
assigns) at any time and from time to time in the sole and absolute discretion
of Buyer (or its assigns), and appoints Buyer (and its assigns) as its
attorney(ies)-in-fact, to act on behalf of such Originator (i) to authorize
and/or execute on behalf of such Originator as debtor and to file financing or
continuation statements (and amendments thereto and assignments thereof)
necessary or desirable in Buyer’s (or its assigns’) sole and absolute discretion
to perfect and to maintain the perfection and priority of the interest of Buyer
in the Receivables and (ii) to file a carbon, photographic or other reproduction
of this Agreement or any financing statement with respect to the Receivables as
a financing statement in such offices as Buyer (or its assigns) in their sole
and absolute discretion deem necessary or desirable to perfect and to maintain
the perfection and priority of Buyer’s interests in the Receivables. This
appointment is coupled with an interest and is irrevocable. The authorization by
each Originator set forth in the second sentence of this Section 7.3(b) is
intended to meet all requirements for authorization by a debtor under Article 9
of any applicable enactment of the UCC, including without limitation, Section
9-509 thereof.
Section 7.4    Confidentiality.
(a)    Each Originator shall maintain and shall cause each of its employees and
officers to maintain the confidentiality of this Agreement and the other
confidential or proprietary information with respect to the Agent, each
Purchaser Agent and each Purchaser and their respective businesses obtained by
it or them in connection with the structuring, negotiating and execution of the
transactions contemplated herein, except that such Originator and its officers
and employees may disclose such information to such Originator’s external
accountants and attorneys and as required by any applicable law or order of any
judicial or administrative proceeding.
(b)    Anything herein to the contrary notwithstanding, each Originator hereby
consents to the disclosure of any nonpublic information with respect to it (i)
to Buyer, the Agent, the Purchaser Agents, the Financial Institutions or the
Conduits by each other, (ii) by Buyer, the Agent, the Purchaser Agents or the
Purchasers to any prospective or actual assignee or participant of any of them
and (iii) by the Agent, any Purchaser Agent





--------------------------------------------------------------------------------





or any Purchaser to any rating agency, Funding Source, Commercial Paper dealer
or provider of a surety, guaranty or credit or liquidity enhancement to any
Conduit or any entity organized for the purpose of purchasing, or making loans
secured by, financial assets for which The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
New York Branch or any Purchaser Agent acts as the administrative agent and to
any officers, directors, employees, outside accountants and attorneys of any of
the foregoing, provided each such Person is informed of, and agrees to maintain
the confidential nature of, such information. In addition, the Purchasers, the
Purchaser Agents and the Agent may disclose any such nonpublic information
pursuant to any law, rule, regulation, direction, request or order of any
judicial, administrative or regulatory authority or proceedings (whether or not
having the force or effect of law).
(c)    Buyer shall maintain and shall cause each of its employees and officers
to maintain the confidentiality of this Agreement and the other confidential or
proprietary information with respect to each Originator, the Obligors and their
respective businesses obtained by it in connection with the due diligence
evaluations, structuring, negotiating and execution of the Transaction
Documents, and the consummation of the transactions contemplated herein and any
other activities of Buyer arising from or related to the transactions
contemplated herein provided, however, that each of Buyer and its employees and
officers shall be permitted to disclose such confidential or proprietary
information: (i) to the Agent, each Purchaser Agent and each Purchaser, (ii) to
any prospective or actual assignee or participant of the Agent, any Purchaser
Agent or any Purchaser, (iii) to any rating agency, Funding Source or provider
of a surety, guaranty or credit or liquidity enhancement to any Conduit, (iv) to
any officers, directors, employees, outside accountants and attorneys of any of
the foregoing, and (v) to the extent required pursuant to any applicable law,
rule, regulation, direction, request or order of any judicial, administrative or
regulatory authority or proceedings with competent jurisdiction (whether or not
having the force or effect of law) so long as such required disclosure is made
under seal to the extent permitted by applicable law or by rule of court or
other applicable body.
Section 7.5    Bankruptcy Petition. (a) Each Originator and Buyer each hereby
covenants and agrees that, prior to the date that is one year and one day after
the payment in full of all outstanding senior indebtedness of any Funding Source
that is a special purpose bankruptcy remote entity or of any Conduit or any
Financial Institution, it will not institute against, or join any other Person
in instituting against, any such entity or any Conduit or any Financial
Institution any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or other similar proceeding under the laws of the United
States or any state of the United States.
(a)    Each Originator covenants and agrees that, prior to the date that is one
year and one day after the payment in full of all outstanding obligations of
Buyer under the Purchase Agreement, it will not institute against, or join any
other Person in instituting against, Buyer any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States or any state of the United States.





--------------------------------------------------------------------------------





Section 7.6    Limitation of Liability. Except with respect to any claim arising
out of the willful misconduct or gross negligence of any Conduit, the Agent, any
Purchaser Agent, any Funding Source or any Financial Institution, no claim may
be made by any Originator or any other Person against any Conduit, the Agent,
any Purchaser Agent, any Funding Source or any Financial Institution or their
respective Affiliates, directors, officers, employees, attorneys or agents for
any special, indirect, consequential or punitive damages in respect of any claim
for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement, or any act, omission
or event occurring in connection therewith; and each Originator hereby waives,
releases, and agrees not to sue upon any claim for any such damages, whether or
not accrued and whether or not known or suspected to exist in its favor.
Section 7.7    CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS.
Section 7.8    CONSENT TO JURISDICTION. EACH ORIGINATOR HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR
ILLINOIS STATE COURT SITTING IN CHICAGO, ILLINOIS IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH
ORIGINATOR PURSUANT TO THIS AGREEMENT AND EACH ORIGINATOR HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL
LIMIT THE RIGHT OF BUYER (OR ITS ASSIGNS) TO BRING PROCEEDINGS AGAINST ANY
ORIGINATOR IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY
ANY ORIGINATOR AGAINST BUYER (OR ITS ASSIGNS) OR ANY AFFILIATE THEREOF
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED
TO, OR CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH ORIGINATOR
PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN CHICAGO,
ILLINOIS.
Section 7.9    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY
ORIGINATOR PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER
OR THEREUNDER.
Section 7.10    Integration; Binding Effect; Survival of Terms.
(a)    This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties





--------------------------------------------------------------------------------





hereto with respect to the subject matter hereof superseding all prior oral or
written understandings.
(b)    This Agreement shall be binding upon and inure to the benefit of each
Originator and Buyer, and their respective successors and permitted assigns
(including any trustee in bankruptcy). No Originator may assign any of its
rights and obligations hereunder or any interest herein without the prior
written consent of Buyer. Buyer may assign at any time its rights and
obligations hereunder and interests herein to any other Person without the
consent of any Originator. Without limiting the foregoing, each Originator
acknowledges that Buyer, pursuant to the Purchase Agreement, may assign to the
Agent, for the benefit of the Purchasers, its rights, remedies, powers and
privileges hereunder and that the Agent may further assign such rights,
remedies, powers and privileges to the extent permitted in the Purchase
Agreement. Each Originator agrees that the Agent, as the assignee of Buyer,
shall, subject to the terms of the Purchase Agreement, have the right to enforce
this Agreement and to exercise directly all of Buyer’s rights and remedies under
this Agreement (including, without limitation, the right to give or withhold any
consents or approvals of Buyer to be given or withheld hereunder) and each
Originator agrees to cooperate fully with the Agent in the exercise of such
rights and remedies. This Agreement shall create and constitute the continuing
obligations of the parties hereto in accordance with its terms and shall remain
in full force and effect until terminated in accordance with its terms;
provided, however, that the rights and remedies with respect to (i) any breach
of any representation and warranty made by the Originators pursuant to Article
II; (ii) the indemnification and payment provisions of Article VI; and (iii)
Section 7.5 shall be continuing and shall survive any termination of this
Agreement.
Section 7.11    Counterparts; Severability; Section References. This Agreement
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.
Section 7.12    Subordination. Each Originator shall have the right to receive,
and Buyer shall make, any and all payments relating to any indebtedness,
obligation or claim such Originator may from time to time hold or otherwise have
against Buyer or any assets or properties of Buyer, whether arising hereunder or
otherwise existing, provided that, after giving effect to any such payment, the
aggregate Outstanding Balance of Receivables owned by Buyer at such time exceeds
the sum of (a) the Aggregate Unpaids under the Purchase Agreement, plus (b) the
aggregate outstanding principal balance of the Subordinated Loans. Each
Originator hereby agrees that at any time during which the condition set forth
in the proviso of the immediately preceding sentence shall not be satisfied,
such Originator shall be subordinate in right of payment to the prior payment of





--------------------------------------------------------------------------------





any indebtedness or obligation of Buyer owing to the Agent, any Purchaser Agent
or any Purchaser under the Purchase Agreement.
(Signature Page Follows)







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.
Conformed copy of agreement does not contain signatures as signatories only sign
individual amendments.













--------------------------------------------------------------------------------






Exhibit I
Definitions
As used in this Agreement and the Exhibits, Schedules and Annexes thereto,
capitalized terms have the meanings set forth in this Exhibit I (such meanings
to be equally applicable to the singular and plural forms thereof). If a
capitalized term is used in this Agreement, or any Exhibit, Schedule or Annex
thereto, and not otherwise defined therein or in this Exhibit I, such term shall
have the meaning assigned thereto in Exhibit I to the Purchase Agreement.
“Agent” has the meaning set forth in the Preliminary Statements to this
Agreement.
“Agreement” means this Receivables Sale Agreement, as the same may be amended,
restated, supplemented or otherwise modified from time to time.
“Buyer” has the meaning set forth in the preamble to this Agreement.
“Calculation Period” means each Fiscal Month or portion thereof which elapses
during the term of this Agreement; provided, that the first Calculation Period
shall commence on the date of the initial Purchase hereunder and end on the last
day of the Fiscal Month ending thereafter and the final Calculation Period shall
terminate on the Termination Date.
“Change of Control” means PDCo shall cease to own, directly or indirectly, 100%
of the outstanding capital stock of any Originator.
“Collections” means, with respect to any Receivable, all cash collections and
other cash and other proceeds in respect of such Receivable, including, without
limitation, all scheduled payments, prepayments, yield, Finance Charges or other
related amounts accruing in respect thereof, and all cash proceeds of Related
Security with respect to such Receivable.
“Credit and Collection Policy” means each Originator’s credit and collection
policies and practices relating to Contracts and Receivables existing on the
date hereof and summarized in Exhibit V, as modified from time to time in
accordance with the Agreement.
“Default Fee” means a per annum rate of interest equal to the sum of (i) the
Prime Rate, plus (ii) 2% per annum.
“Dilutions” means, at any time, the aggregate amount of reductions or
cancellations described in Section 1.3(a) of this Agreement.
“Discount Factor” means a percentage calculated to provide Buyer with a
reasonable return on its investment in the Receivables of any Originator after
taking account of (i) the time value of money based upon the anticipated dates
of collection of the Receivables of such Originator and the cost to Buyer of
financing its investment in such Receivables during such period and (ii) the
risk of nonpayment by the Obligors. The Originator of such Receivables and Buyer
may agree from time to time to change the Discount Factor based on changes in
one or more of the items affecting the calculation thereof, provided that any
change to the Discount Factor shall take effect as of the





--------------------------------------------------------------------------------





commencement of a Calculation Period, shall apply only prospectively and shall
not affect the Purchase Price payment made prior to the Calculation Period
during which such Originator and Buyer agree to make such change.
“Initial Cutoff Date” has the meaning set forth in Section 1.2(a).
“Material Adverse Effect” means a material adverse effect on (i) the financial
condition or operations of any Originator and its Subsidiaries, (ii) the ability
of any Originator to perform its obligations under the Agreement or any other
Transaction Document, (iii) the legality, validity or enforceability of the
Agreement or any other Transaction Document, (iv) any Originator’s, Buyer’s, the
Agent’s or any Purchaser’s interest in the Receivables generally or in any
significant portion of the Receivables, the Related Security or Collections with
respect thereto, or (v) the collectibility of the Receivables generally or of
any material portion of the Receivables.
“Net Value” means, as of any date of determination, an amount equal to the sum
of (i) the aggregate Outstanding Balance of the Receivables at such time, minus
(ii) the sum of (A) the Aggregate Capital outstanding at such time, plus (B) the
Credit Enhancement.
“Net Worth” means, as of the last Business Day of each Calculation Period
preceding any date of determination, the excess, if any, of (a) the aggregate
Outstanding Balance of the Receivables at such time, over (b) the sum of (i) the
Aggregate Capital outstanding at such time, plus (ii) the aggregate outstanding
principal balance of the Subordinated Loans (including any Subordinated Loan
proposed to be made on the date of determination).
“Originated Receivable” means all indebtedness and other obligations owed to an
Originator (at the time it arises, and before giving effect to any transfer or
conveyance under this Agreement) or Buyer (after giving effect to the transfers
under this Agreement) or in which an Originator or Buyer has a security interest
or other interest, including, without limitation, any indebtedness, obligation
or interest constituting an account, chattel paper, instrument or general
intangible, arising in connection with the sale, licensing or financing of goods
or the rendering of services by an Originator and further includes, without
limitation, the obligation to pay any Finance Charges with respect thereto.
Indebtedness and other rights and obligations arising from any one transaction,
including, without limitation, indebtedness and other rights and obligations
represented by an individual invoice, shall constitute an Originated Receivable
separate from an Originated Receivable consisting of the indebtedness and other
rights and obligations arising from any other transaction; provided, further,
that any indebtedness, rights or obligations referred to in the immediately
preceding sentence shall be an Originated Receivable regardless or whether the
account debtor or the Originator of such Originated Receivable treats such
indebtedness, rights or obligations as a separate payment obligation.
“Originator” has the meaning set forth in the preamble to this Agreement.
“Potential Termination Event” means an event which, with the passage of time or
the giving of notice, or both, would constitute a Termination Event.





--------------------------------------------------------------------------------





“Purchase” means a purchase of Originated Receivables pursuant to Section 1.1(a)
of this Agreement by Buyer from any Originator of such Originated Receivables
and the Related Security and Collections related thereto, together with all
related rights in connection therewith.
“Purchase Agreement” has the meaning set forth in the Preliminary Statements to
this Agreement.
“Purchase Date” means any day selected by an Originator and notified to Buyer in
accordance with Section 1.1(a) of this Agreement on which a Purchase is to
occur.
“Purchase Price” means, with respect to any Purchase from any Originator
hereunder, the aggregate price to be paid by Buyer to such Originator for such
Purchase in accordance with Section 1.2 for the Receivables of such Originator,
Collections and Related Security being sold to Buyer, which price shall equal on
any date (i) the product of (x) the Outstanding Balance of such Receivables on
such date, multiplied by (y) one minus the Discount Factor in effect on such
date, minus (ii) any Purchase Price Credits to be credited against the Purchase
Price otherwise payable to such Originator in accordance with Section 1.3.
“Purchase Price Credit” has the meaning set forth in Section 1.3.
“Receivable” means, at any time, each and every Originated Receivable that has
been identified for sale to the Buyer in any Sale Assignment (including all
schedules thereto) delivered pursuant to Section 1.1(a)(ii) of this Agreement.
“Related Security” means, with respect to any Receivable of any Originator:
(i)    all of such Originator’s interest in the Related Equipment or other
inventory and goods (including returned or repossessed inventory or goods), if
any, the sale, licensing or financing of which by such Originator gave rise to
such Receivable, and all insurance contracts with respect thereto,
(ii)    all other security interests or liens and property subject thereto from
time to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all financing statements and security agreements describing any collateral
securing such Receivable,
(iii)    all guaranties, letters of credit, insurance, “supporting obligations”
(within the meaning of Section 9-102(a) of the UCC of all applicable
jurisdictions) and other agreements or arrangements of whatever character from
time to time supporting or securing payment of such Receivable whether pursuant
to the Contract related to such Receivable or otherwise,
(iv)    all service contracts and other contracts and agreements associated with
such Receivable,
(v)    all Records related to such Receivable,





--------------------------------------------------------------------------------





(vi)    all of such Originator’s right, title and interest in each Lock-Box,
P.O. Box and each Collection Account, and any and all agreements related
thereto,
(vii)    all Collections in respect thereof, and
(viii)    all proceeds of such Receivable and any of the foregoing.
“Required Capital Amount” means, as of any date of determination, an amount
equal to the sum of (i) the twenty-four month rolling average of Dilutions, plus
(ii) the result obtained in the foregoing clause (i) of this definition,
multiplied by 10% .
“Sale Assignment” means a sale assignment substantially in the form of Exhibit
VII.
“Settlement Date” means, with respect to each Calculation Period, the date that
is the 19/th/ calendar day (or, if such day is not a Business Day, then the
first Business Day thereafter) of the month following such Calculation Period.
“Subordinated Loan” has the meaning set forth in Section 1.2(a).
“Subordinated Note” means a promissory note in substantially the form of Exhibit
VI hereto as more fully described in Section 1.2, as the same may be amended,
restated, supplemented or otherwise modified from time to time.
“Termination Date” means the earliest to occur of (i) the Facility Termination
Date, (ii) the Business Day immediately prior to the occurrence of a Termination
Event set forth in Section 5.1(d), (iii) the Business Day specified in a written
notice from Buyer to Originator following the occurrence of any other
Termination Event, and (iv) the date which is 5 Business Days after Buyer’s
receipt of written notice from Originator that it wishes to terminate the
facility evidenced by this Agreement.
“Termination Event” has the meaning set forth in Section 5.1 of the Agreement.
“Transaction Documents” means, collectively, this Agreement, each Collection
Account Agreement, each Sale Assignment; the Subordinated Notes and all other
instruments, documents and agreements executed and delivered in connection
herewith.
All accounting terms defined directly or by incorporation in this Agreement or
the Receivables Sale Agreement shall have the defined meanings when used in any
certificate or other document delivered pursuant thereto unless otherwise
defined therein. For purposes of this Agreement, the Receivables Sale Agreement
and all such certificates and other documents, unless the context otherwise
requires: (a) accounting terms not specifically defined herein shall be
construed in accordance with GAAP; (b) all terms used in Article 9 of the UCC in
the State of Illinois, and not specifically defined herein, are used herein as
defined in such Article 9; (c) references to any amount as on deposit or
outstanding on any particular date means such amount at the close of business on
such day; (d) the words “hereof,” “herein” and “hereunder” and words of similar
import refer to such agreement (or the certificate or other document in which
they are used) as a whole





--------------------------------------------------------------------------------





and not to any particular provision of such agreement (or such certificate or
document); (e) references to any Section are references to such Section in such
agreement (or the certificate or other document in which the reference is made),
and references to any paragraph, subsection, clause or other subdivision within
any Section or definition refer to such paragraph, subsection, clause or other
subdivision of such Section or definition; (f) the term “including” means
“including without limitation”; (g) references to any law, rule, regulation, or
directive of any governmental or regulatory authority refer to such law, rule,
regulation, or directive, as amended from time to time and include any successor
law, rule, regulation, or directive; (h) references to any agreement refer to
that agreement as from time to time amended or supplemented or as the terms of
such agreement are waived or modified in accordance with its terms; (i)
references to any Person include that Person’s successors and assigns; (j)
headings are for purposes of reference only and shall not otherwise affect the
meaning or interpretation of any provision hereof; (k) unless otherwise
provided, in the calculation of time from a specified date to a later specified
date, the term “from” means “from and including”, and the terms “to” and “until”
each means “to but excluding”; (l) terms in one gender include the parallel
terms in the neuter and opposite gender; and (m) the term “or” is not exclusive.







